Citation Nr: 1821022	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee degenerative joint disease.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied service connection for the Veteran's bilateral knee condition, PTSD, and bilateral hearing loss, and from an October 2017 rating decision from the RO which denied service connection for insomnia.  


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation purposes.  

2.  The Veteran's bilateral knee condition is not etiologically related to active duty service.  

3.  The Veteran does not have a corroborated stressor to support service connection for PTSD and his psychiatric symptoms have been attributed to his already service-connected Anxiety and Alcohol Disorders.

4.  The Veteran's insomnia is not etiologically related to service and has been contemplated in the rating for his service-connected Anxiety and Alcohol Disorders. 

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  A bilateral knee condition was not incurred or aggravated in service.  38 U.S.C. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection and rating insomnia as a separate service-connected disability have not been met.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1996); VAOPGCPRECC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in an August 2010 letter sent prior to the adjudication of the Veteran's claims.  

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in November 2010, January 2011, May 2015, April 2017, and December 2017.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

The Board notes that the Veteran was not afforded a VA examination for his claims of insomnia and his bilateral knee condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's claim for service connection, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d), 38 C.F.R. § 3.159 (c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination and opinion with respect to the Veteran's claim of service connection for insomnia and a bilateral knee condition is not needed because the only evidence indicating such a disability is related to service are general, conclusory lay statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010).  Additionally, for both the claims of insomnia and bilateral knee conditions, there is no indication of an event or injury in service; therefore, an examination is not warranted for either claim.  See McLendon, supra. Moreover, with regard to the claim for insomnia, as explained further below, the Veteran is already being compensated for these symptoms in his rating for his service connected Anxiety and Alcohol Disorders.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to military noise exposure from artillery, tanks, and kitchen noises.  He reported that the tanks and artillery was firing around him while he worked in the kitchen.  The Veteran's service treatment records (STRs) are silent as to any complaints, treatment, or a diagnosis related to the Veteran's hearing.  Post-service records show that the Veteran received a VA examination in November 2010; however, the examiner reported pure-tone thresholds were inconsistent and repeat testing was recommended to obtain more consistent and reliable results. 

The Veteran received a second audiological examination in July 2012.  The examination revealed the following findings:


500 hz
1000 hz
2000 hz
3000 hz
4000hz
6000hz
8000hz
Avg.
Right
20
30
25
20
25
25
30
25
Left
25
30
25
15
25
30
25
24

Speech discrimination showed 96 percent in both the right and left ears.  The examiner found sensorineural hearing loss in both ears but found that the Veteran's hearing loss was not likely related to the Veteran's military service.  

Similarly, in May 2017, the Veteran received another audiological examination.  Findings were as follows:


500 hz
1000 hz
2000 hz
3000 hz
4000hz
6000hz
8000hz
Avg.
Right
15
20
20
10
15
25
20
16
Left
10
20
10
10
20
60
20
15

Speech Discrimination was 100 percent for both ears.  The examiner found normal hearing for the right ear and sensorineural hearing loss in the left ear in the frequency range of 6000 Hz or higher.  The examiner found that the Veteran's service did not cause hearing loss in either of the Veteran's right or left ears opining that the Veteran's MOS had a low probability of exposing him to hazardous noise levels.  Additionally, the examiner noted that the Veteran's STRs contained audiometric evidence that there had been no significant change in his hearing thresholds between 1982 and 1986 when a hearing conservation exam showed normal hearing bilaterally.  Further, in a 2014 hearing test at VA, the results were not significantly changed from the thresholds recorded in his enlistment exam in 1982.

As mentioned previously, service connection may be granted if the Veteran can show a present disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship between the two.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Based on the available record and the evidence above, the Veteran does not have a hearing loss disability for VA compensation purposes.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  As there is no evidence of hearing loss for VA purposes, the claim must be denied.


Bilateral knee disability

With regard to the Veteran's bilateral knee condition, the Veteran seeks service connection contending that his bilateral knee condition is a result of having to cook and work on concrete in the mess hall while in service. 

The Veteran's STRs are silent as to any complaints, treatment, or diagnosis relating the Veteran's left or right knee.  Post-service records show that the Veteran's June 2010 imaging of his knees revealed no evidence of fracture, dislocation, effusion, arthritic changes, or abnormality to either knee.  However, in September 2010, the Veteran's MRI revealed a right knee meniscus tear resulting in surgery to his right knee in April 2011 to include arthroscopic partial medial meniscectomy.  In January 2012, the Veteran was diagnosed with bilateral patellar tendonitis.  The examiner noted both knees had full ROM, tender to palpation over patellar tendons, no swelling, no erythema, no weakness, and the Veteran was able to extend his legs.  

While the Veteran's records show a diagnosis of bilateral patellar tendonitis, and evidence of degenerative joint disease, surgery to his right knee, physical therapy, and multiple complaints of knee pain, the evidence does not show that the Veteran incurred any event, injury or disease to either knee while in service, or that the Veteran's bilateral knee condition had its onset in service. As noted above, the Veteran's STRs contain no evidence of any event, injury or disease to his knee.  

The Board recognizes that lay persons are competent to provide opinions on some medical issues; however, as to the specific issue in this case, the etiology of the Veteran's bilateral knee conditions falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011). The determination of the cause of his current knee conditions requires more than just observable symptoms, but medical knowledge and training which the Veteran does not possess. Without competent and credible evidence of an in service injury or an association between the Veteran's bilateral knee disability and the Veteran's active duty, service connection for a bilateral knee condition is not warranted.  

As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee condition is denied.  See 38 U.S.C. §5107.

PTSD

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).
Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The updated regulation eased the requirement that there be objective corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the Veteran seeks service connection for PTSD contending that his in-service stressor occurred while he was stationed at Fort Carson, Colorado, and he found a fellow soldier dead after having been run over by a tracked vehicle during the night.

Initially, the Board notes that while the Veteran's military personnel records show that the Veteran had foreign service in Germany and Korea, there is no evidence in the record to support a presumption that the Veteran served in combat or was in a location where he would be in fear of hostile military or terrorist activity at any point during his period of active duty service.  Therefore, the combat presumption is inapplicable, and the Veteran's stressor must be corroborated.  

In reviewing the record, there is no corroborating evidence to support the Veteran's claimed stressor.  The Board notes that the RO attempted to verify the Veteran's stressor with the Defense Casualty Analysis System (DCAS) to no avail, nor has the Veteran submitted any other evidence to support his stressor.  Therefore, in light of the Veteran's service records which identify no combat service, the DCAS report rebutting the Veteran's reported stressor, and the absence of any other evidence that could confirm the Veteran's reported stressor, the Board finds that the evidence does not support service connection for PTSD as the Veteran's lay assertions, alone, cannot establish the occurrence of an in-service stressor.  38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  As a result, while the record reflects a diagnosis of PTSD, any such diagnosis is not valid for the purposes of entitlement to service connection.  38 C.F.R. § 3.304(f); See Cohen, Doran, supra. Further, the Board notes that no VA psychiatrist or psychologist has attributed his PTSD diagnosis to experiencing a fear of hostile military or terrorist activity. Thus, service connection for PTSD based on 38 C.F.R. § 3.304(f)(3) (2017).

Notably, the Veteran is service connected for other psychiatric disabilities to include Anxiety and Alcohol Disorders.  Assuming arguendo that the Veteran's stressor was confirmed, the Veteran would still not be entitled to service connection as the Veteran's claimed stressor and resulting psychiatric symptoms have already been attributed to his service-connected Anxiety and Alcohol Abuse Disorders.  The Federal Circuit has recognized that separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they resulted in different manifestations.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Here, the manifestations that have resulted from the Veteran's service-connected psychiatric disorders include depression, anxiety, sleep impairment, irritability, and alcohol abuse.  For example, in September 2010, the Veteran was evaluated and diagnosed with PTSD.  The Veteran reported that he drinks due to being depressed and due to memories of the past that bother him when he found a fellow soldier dead.  The Veteran further reported that drinking is the only way that he can sleep, and that he has increased and continued irritability.  The examiner diagnosed the Veteran with PTSD and Alcohol Abuse.  

Similarly, in November 2010, when the Veteran received a VA examination for PTSD, he reported his PTSD stressor of finding a fellow soldier dead after the soldier was run over by a tracked vehicle.  The examiner diagnosed the Veteran with Alcohol Dependence and Anxiety Disorder NOS noting that the Veteran met the stressor criterion related to PTSD, and that he exhibited some PTSD symptoms such as recurrent nightmares, psychological distress, avoidance, sleep impairment, irritability, and startled response, but that it is unclear whether he meets sufficient symptoms for a PTSD diagnosis because many of the Veteran's symptoms overlap with or can be attributed to his alcohol dependence.  

This notion is further supported by a December 2011 treatment note when the Veteran was evaluated an enrolled in a substance abuse treatment program in which the Veteran was diagnosed with Alcohol Dependence upon admission.  When asked about his PTSD, the Veteran reported that he has nightmares about finding his friend dead in 1987, and that he has symptoms of depression, decreased sleep, decreased appetite, and withdrawing from others.  Additionally, in a May 2011 Suicide Prevention Screening Note, the Veteran reported suffering from PTSD due to seeing a dead soldier.

Considering the above and remaining evidence of record, the Board finds that service connection is not warranted.  As explained above, the Veteran's stressor has not been confirmed to support service connection for PTSD.  Additionally, the stressor and symptoms reported by the Veteran have also been attributed to his diagnosed Anxiety Disorder and Alcohol Abuse for which he is already service-connected.  The Veteran is not entitled to separate and additional ratings for PTSD or any similar psychiatric disorder unless there is evidence that the symptoms can be distinguished between multiple service-connected disabilities, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14. Given that all of the Veteran's current psychiatric symptoms are being compensated through his already service-connected Anxiety and Alcohol Abuse, there are no symptoms upon which an award of service connection could be compensated.

Therefore, as there is no other evidence of record confirming the Veteran's stressor, and the Veteran is already compensated for his psychiatric symptoms, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim is denied.
Insomnia

The Veteran's STR's are silent for complaints, treatment, or a diagnosis relative to insomnia or any other sleep disorder.  Post-service records are significant for complaints of difficulty falling and staying asleep and nightmares; however, multiple examinations of record show that the Veteran's sleep impairment has been attributed to and contemplated in the diagnostic determination of his psychiatric disorders.  While the Veteran has been prescribed medication for his abnormal sleep patterns, there is no evidence that his claimed insomnia, or any other form of sleep impairment, manifests from a separately diagnosed disability.  In fact, the Veteran's March 2011 sleep study was negative for obstructive sleep apnea.

The evidence does not show a separate and distinct disability manifested by sleep disturbance or insomnia, one that is not part and parcel to the Veteran's service-connected psychiatric disorder.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While he can note his observable symptoms of sleep difficulty, the cause of the sleep problems is not an observable fact. To assess the etiology requires knowledge and training that the Veteran, as a lay person, does not possess. 

Therefore, in the absence of any persuasive and probative evidence that the Veteran has a sleep disorder, to exclude symptoms of difficulty sleeping, such as insomnia and nightmares which are already compensated through his 50 percent disability rating for Anxiety and Alcohol Abuse, and in the absence of any evidence that he has a sleep condition that is etiologically related to active service; service connection is not warranted. 

The preponderance of the evidence is against the claim of service connection for insomnia, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral knee degenerative joint disease is denied.

Entitlement to service connection for post-traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for insomnia is denied.  









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


